                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Benjamin Hendricks,

               Plaintiff,

        v.                                     Case No. 2:15-cv-3130

Gary Mohr, et al.,

               Defendants.


                                       ORDER
        On January 10, 2019, the magistrate judge issued a report and
recommendation (Doc. 89) recommending that the defendants’ motion
for summary judgment (Doc. 83) be granted.              On January 28, 2019,
the court entered an order directing plaintiff to file objections
to the report and recommendation no later than February 19, 2019.
The order advised plaintiff that the failure to file objections to
the report and recommendation by that date would result in a waiver
of   the       right    to   have   this   court    review   the   report   and
recommendation de novo, and would operate as a waiver of the right
to appeal the decision of this court adopting the report and
recommendation.          Doc. 90.   The time period for filing objections
has expired, and no objections have been filed to the report and
recommendation.
        The court agrees with the recommendation of the magistrate
judge, and hereby adopts the report and recommendation (Doc. 89).
Defendants’ motion for summary judgment (Doc. 83) is granted.
Defendants’ motion to dismiss for failure to prosecute (Doc. 88) is
moot.        The clerk is directed to enter final judgment in favor of
defendants John Gardner, Andrew Eddy, Arthur Hale and Anthony
Ayres.
     It is so ordered.


Date: February 21, 2019          s/James L. Graham
                          James L. Graham
                          United States District Judge




                              2
